                                                      -· ---·--·


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

              - against -                          18-cr-662 (JGK)

MICHAEL JONES,                                     ORDER

                        Defendant.

JOHN G. KOELTL, District Judge:

     The defendant has filed post-verdict motions pursuant to

Rules 29 and 33 of the Federal       R~les   of Criminal Procedure. The

Government may respond to the mo:ions by December 16, 2019. The

defendant may reply by December 30, 2019.



SO ORDERED.

Dated:    New York, ~NC'w York
          November 2j_, 2019

                                         United States District Judge
